                  Case 1:21-cv-00047-LM Document 15 Filed 03/04/21 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                               FOR THE
                                     DISTRICT OF NEW HAMPSHIRE

                                       §
                                       §
Coronavirus Reporter,                  §
                                       §
             Plaintiff,                §    Civil Action No. 1:21-cv-00047-LM
v.                                     §
                                       §
Apple Inc.,                            §
                                       §
             Defendant.                §
                                       §
                               APPLE INC.’S
           RESPONSE TO PLAINTIFF’S MOTION TO AMEND COMPLAINT

                Apple Inc. (“Apple”) by and through its counsel, Sulloway & Hollis, P.L.L.C., responds to

Plaintiff’s Motion to Amend Complaint [14] (“Motion to Amend” and “Response”) as follows.

                   1. Apple recognizes that Federal Rule of Civil Procedure 15(a)(1) permits Plaintiff
                      Coronavirus Reporter to amend its Complaint once as a matter of right. Apple
                      submits this Response to clarify the record in connection with inaccurate statements
                      made by Plaintiff in the Motion to Amend.

                   2. On March 1, 2021, Plaintiff’s counsel emailed Apple’s counsel and requested
                      Apple’s assent to Plaintiff’s amended complaint. [Ex. B] 1 Later that day, Apple’s
                      counsel responded that Apple was considering Plaintiff’s request and would
                      respond as quickly as possible. [Ex. C]

                   3. On March 2, 2021, Apple’s counsel responded to Plaintiff’s counsel as follows:
                      “Because you are afforded one amendment as of right under FRCP 15(a)(1), we
                      assent to your filing this amended complaint and using your one amendment as of
                      right at this time. In exchange for our assent and because you have added new
                      information regarding Dr. Robert Roberts, and added two new claims, we ask for
                      your assent to a further extension of time in which to respond to the amended
                      complaint, until May 12.” [Ex. D]

                   4. Plaintiff’s counsel responded that he would speak with his client and “get back” to
                      Apple. [Ex. E]



1
 Exhibits B, C, D, and E attached to this Response are authenticated by Affidavit of Kevin M. O’Shea, Esquire in
Support of Apple Inc.’s Response to Plaintiff’s Motion to Amend Complaint, attached hereto as Exhibit A.


{C2224022.3 }
                Case 1:21-cv-00047-LM Document 15 Filed 03/04/21 Page 2 of 3




                5. Instead of responding to Apple, Plaintiff filed its Motion to Amend in which it
                   asserted that “The Defendant has been contacted and does not assent to this filing,
                   instead Defendant improperly conditioned their assent on two unreasonable
                   stipulations. (Id. ¶ 5.) The first was that the Plaintiff agree to waive their right under
                   Fed. R. Civ. P. 15(1)(B) to file an amended complaint after a Rule 12(b), (e), or (f)
                   motion has been filed, Plaintiff expressly does not waive that right by this filing.”
                   (Id. ¶ 6.)

                6. This is a misrepresentation of the record. Apple did not condition its assent to the
                   Motion to Amend on Plaintiff waiving any right “under Fed. R. Civ. P. 15(1)(B) 2
                   to file an amended complaint after a Rule 12(b), (e), or (f) motion has been filed.”
                   Rather, Apple sought merely to confirm what the Federal Rules of Civil Procedure
                   provide—that Plaintiff is entitled to one amendment as of right under FRCP
                   15(a)(1).

                7. Plaintiff’s Motion to Amend also asserted that “Defendants requested until May
                   15th to answer this pleading because the Defendant claims there is new information
                   about Dr. Robert Roberts in the complaint. Defendants have had Dr. Roberts CV
                   since March 2020 and given that this is the only new information provided in this
                   complaint such a large extension is not warranted after Plaintiff has already
                   assented to such an extension previously. (Id. ¶ 7.) This is a simple amendment
                   clarifying some of the prior allegations, it should be allowed and the Defendant
                   should have answer it in the normal course.” (Id. ¶ 8.)

                8. Contrary to Plaintiff’s assertions in the Motion to Amend, there are several new
                   factual allegations, including those related to the newly-named witness Dr. Robert
                   Roberts who was not named in the original Complaint. See Proposed Am. Compl.
                   ¶¶ 3, 4, 8, 27, 34, 43, 44, 74. Likewise, there are two new claims, for breach of
                   contract and breach of the implied duty of good faith and fair dealing, as well as an
                   increased claim for damages of $800 million dollars. See id. ¶¶ 99-119.

                9. Based on these new factual allegations and legal claims, Apple requested Plaintiff’s
                   assent to a motion to enlarge time to respond to the proposed First Amended
                   Complaint. It did not “improperly condition[] [it’s] assent on two unreasonable
                   stipulations.”

                10. Apple does not object to Plaintiff’s Motion to Amend under Rule 15(a), but
                    responds to Plaintiff’s motion to correct the record.

                                     ******            ******            ******




2
      Apple assumes that the reference to Fed. R. Civ. P. 15(1)(B) in Paragraph 6 of the Motion to Amend is, in fact, a
      reference to Fed. R. Civ. P. 15(a)(1)(B).



{C2224022.3 }
                Case 1:21-cv-00047-LM Document 15 Filed 03/04/21 Page 3 of 3




                                              Respectfully submitted,

                                              APPLE INC.

                                              By and through its attorneys,
                                              SULLOWAY & HOLLIS, PLLC

Dated: March 4, 2021                          /s/ Kevin M. O’Shea
                                              Kevin M. O’Shea, Esquire
                                              New Hampshire Bar No. 15812
                                              Allyson L. Moore, Esquire
                                              New Hampshire Bar No. 272208
                                              Sulloway & Hollis, P.L.L.C.
                                              9 Capitol Street
                                              Concord, New Hampshire 03301
                                              (603) 223-2800
                                              koshea@sulloway.com
                                              amoore@sulloway.com

                                              PAUL, WEISS, RIFKIND, WHARTON &
                                              GARRISON LLP
                                              Jessica E. Phillips, Esquire
                                              Martha L. Goodman, Esquire
                                              Paul, Weiss, Rifkind, Wharton & Garrison LLP
                                              2001 K Street, NW
                                              Washington, DC 20006-1047
                                              (202) 223-7300
                                              jphillips@paulweiss.com
                                              mgoodman@paulweiss.com

                                  CERTIFICATE OF SERVICE

        I hereby certify that this pleading was filed through the ECF/CM system and will be sent
to all parties of record through ECF/CM.

                    Counsel for Coronavirus Reporter
                    Keith Mathews, Esquire
                    Associated Attorneys of New England
                    P.O. Box 278
                    Manchester, NH 03105
                    (603) 622-8100
                    keith@aaone.law


Dated: March 4, 2021                          /s/ Kevin M. O’Shea



{C2224022.3 }
